
	
		I
		112th CONGRESS
		1st Session
		H. R. 3254
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2011
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Housing and Urban Development Act of 1968 to
		  ensure access to employment opportunities for low-income
		  persons.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Communities Employment Act
			 of 2011.
		2.Economic opportunities
			 for low-income persons
			(a)In
			 generalSection 3 of the
			 Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) is amended to read
			 as follows:
				
					3.Opportunities for
				low- and very low-income persons
						(a)FindingsThe
				Congress finds that—
							(1)funds administered by the Department of
				Housing and Urban Development, particularly those intended for housing
				construction, rehabilitation, repair, modernization, management,
				self-sufficiency, community development, and other public construction, provide
				State and local governments, housing providers, and other recipients of this
				Federal financial assistance with substantial funds for projects and activities
				that produce significant economic opportunities for the communities where the
				funds are expended;
							(2)low- and very low-income persons,
				especially recipients of government assistance for housing, often face barriers
				to access training, employment, and contracting opportunities resulting from
				the expenditure of Federal funds in their communities;
							(3)training, employment, and contracting
				opportunities generated by projects and activities that receive assistance from
				the Department of Housing and Urban Development offer an effective means of
				empowering low- and very low-income persons and local businesses that provide
				training and job opportunities for them;
							(4)prior Federal efforts to direct training,
				employment, and contracting opportunities generated by programs administered by
				the Secretary of Housing and Urban Development to low- and very low-income
				persons, and businesses that provide training and job opportunities for these
				persons, have not been fully effective and should be intensified; and
							(5)funding provided to other Federal agencies
				may also produce significant employment and contracting opportunities for the
				communities where the funds are expended;
							(b)PolicyIt is the policy of the Congress and the
				purpose of this section to ensure that training, employment, and contracting
				opportunities generated by Federal financial assistance administered by the
				Secretary of Housing and Urban Development and other Federal agencies, when
				feasible, shall be directed to low- and very low-income persons, particularly
				those who are recipients of government assistance for housing.
						(c)AdministrationThere is established, in the Department of
				Housing and Urban Development, an Office of Economic Opportunities, for
				carrying out this section. The Office of Economic Opportunities shall assume
				any functions and responsibilities relating to carrying out this section that,
				as of the date of enactment of the Affordable
				Communities Employment Act of 2011, reside in the Office of Fair
				Housing and Equal Opportunity.
						(d)Training
							(1)RecipientsIf any recipient of funds administered by
				the Department provides on-the-job or job-related training to any employee, new
				hire, or business in relation to the project or projects funded by the
				Department, priority shall be given to persons and qualified businesses who are
				eligible for priority under paragraphs (1) and (2), respectively, of subsection
				(g).
							(2)ContractorsIf any contractor that performs work
				connected to the expenditure of funds administered by the Department provides
				on-the-job training to any employee, new hire, or business in relation to the
				project or projects funded by the Department, priority for such training should
				be given to persons and qualified businesses who are eligible for priority
				under paragraphs (1) and (2), respectively of subsection (g).
							(3)Approved
				training programsAll
				training provided pursuant to this subsection shall be provided through a
				program approved by the Federal Government, by a State or local government, or
				by an endorsed trade association, as such term is defined by the Secretary.
				Training in relation to the expenditure of funds received by the Department may
				also refer to secondary, vocational, or higher education programs, as such
				terms are defined by the Secretary of Education. Recipients and contractors
				shall be encouraged by the Secretary to provide training by providing
				performance incentives through the Department’s evaluation process.
							(4)Performance
				incentivesTo encourage
				establishment of exemplary training programs for training provided pursuant to
				this subsection, the Secretary shall establish and award performance
				incentives, including through the Department’s evaluation process, to
				recipients and contractors establishing such exemplary training programs,
				including programs providing training that promotes career advancement for
				persons that receive priority under subsection (g).
							(e)Employment
							(1)In
				generalThe Secretary shall
				require that recipients of funds administered by the Department, and their
				contractors and subcontractors, consistent with existing Federal, State, and
				local laws and regulations, give priority to low- and very low-income persons
				for training and employment opportunities generated by such funds. To the
				extent that a recipient or contractor of funds awarded by the Department
				intends to enter into a project labor agreement, the project labor agreement
				shall include a strategy to comply with the requirements of this
				section.
							(2)Requirement to
				employ low- and very low-income persons
								(A)Condition of
				assistanceIt shall be a
				condition of any assistance provided by the Secretary to recipients and their
				contractors and subcontractors, except in the case of rental subsidies provided
				in accordance with section 8(o) of the United States Housing Act of 1937 (42
				U.S.C. 1437f(o)) (but not excepting funding provided in accordance with
				paragraph (13) of such section 8(o)) or other funding streams as determined by
				the Secretary, for work to be performed in connection with such funds,
				that—
									(i)for recipients, a
				minimum of 30 percent of new hires in connection with such funds shall be low-
				and very low-income persons who qualify for a priority under subsection (g)(1);
				and
									(ii)for contractors,
				20 percent of all hours worked shall be performed by low- and very low-income
				persons who qualify for a priority under subsection (g)(1).
									Special consideration shall be given to persons enrolled in State-approved
				apprenticeship programs. The conditions under this subparagraph shall be
				applicable to, but not limited to, work such as repair, modernization,
				management, administrative, professional services, as well as work related to
				housing rehabilitation, housing construction, or other public construction
				projects. Recipients that exceed the percentage required under this
				subparagraph shall receive performance incentives, as the Secretary shall
				establish, to encourage them to exceed such requirements.(B)ComplianceAs
				a condition of any contract awarded for the work described in subparagraph (A),
				any recipient, contractor, or subcontractor awarded such a contract
				shall—
									(i)ensure that all work in connection with
				their contract complies with the provisions of this subsection;
									(ii)submit evidence to its awarding agency that
				clearly describes how compliance with the employment requirements will be
				achieved; and
									(iii)submit evidence
				to its awarding agency that—
										(I)clearly describes
				actual outcomes produced in fulfillment of the employment requirements of this
				section; or
										(II)(aa)clearly shows that the recipient,
				contractor, or subcontractor used all feasible means to meet such employment
				requirements, including the specific actions taken to meet the employment
				requirements, and why such actions were not successful, and efforts to overcome
				deficiencies in such actions to meet the employment requirements,
											(bb)shows why the low- and very
				low-income persons applying for the employment opportunities could not feasibly
				be hired, or
											(cc)is sufficient to
				show why the employment requirements could not be reached.
											(3)First-source
				contractsIn meeting the
				requirements under this subsection, recipients of funds administered by the
				Department, and their contractors and subcontractors may enter into hiring
				agreements with organizations representing low- and very-low income persons
				that provide for such recipients, contractors, and subcontractors to make
				available employment opportunities to such persons represented by such
				organizations.
							(4)Priority for
				recipients and contractors creating long-term employment
				opportunitiesIn making
				available funds administered by the Department, the Secretary may give priority
				in the award of such funds to recipients of such funds who, or whose
				contractors or subcontractors, or both—
								(A)have a
				demonstrated history of employing low- and very low-income persons for periods
				of 12 months or longer in connection with previous such funds; and
								(B)provide the Secretary with such assurances
				as the Secretary may require that among the employment opportunities generated
				by such funds awarded will be employment positions having a duration of 12
				months or longer that will be filled only by low- and very-low income persons.
								This
				paragraph may not be construed to preempt, alter, or otherwise affect any other
				provision of law establishing requirements for, or conditions precedent to,
				award of funds administered by the Department.(f)Contracting
							(1)In
				generalThe Secretary shall
				require that recipients of funds administered by the Department and their
				contractors and subcontractors, consistent with existing Federal, State, and
				local laws and regulations, award contracts for work to be performed in
				connection with such funds to businesses that provide or retain economic
				opportunities for low- and very low-income persons. To the extent that a
				recipient or contractor of funds awarded by the Department intends to enter
				into a project labor agreement, the project labor agreement shall include a
				strategy to comply with the requirements of this section.
							(2)Requirement to
				contract with qualified businesses
								(A)Condition of
				assistanceIt shall be a
				condition of any assistance provided by the Department, that recipients,
				contractors, and subcontractors for work to be performed in connection with
				such assistance award a minimum of 10 percent of the total dollar amount of all
				contracts to qualified businesses under subsection (g)(2)(A). Recipients that
				exceed such percentage shall receive performance incentives, as the Secretary
				shall establish, to encourage them to exceed such requirement.
								(B)ComplianceAs
				a condition of any contract awarded for the work described in subparagraph (A),
				any recipient, contractor, or subcontractor awarded such a contract
				shall—
									(i)(I)immediately before beginning work under
				such contract, clearly demonstrate to its awarding agency how compliance with
				the contracting requirements of this section will be achieved; and
										(II)submit evidence to its awarding agency
				clearly showing actual outcomes produced in fulfillment of the contracting
				requirements of this section; or
										(ii)if such recipient, contractor, or
				subcontractor cannot meet the requirements under subparagraph (A)—
										(I)submit evidence to its awarding agency
				showing clearly that such contractor used all feasible means to meet such
				requirement; or
										(II)provide its awarding agency, as the
				Secretary shall require by regulation, sufficient evidence to show why
				qualified businesses that submitted a bid in contracting opportunities could
				not feasibly have been awarded contracts.
										(g)Priority
							(1)Priority of low-
				and very low-income persons for training and employmentThe
				efforts required under subsections (d) and (e) (relating to training and
				employment) shall be directed in the following order of priority:
								(A)First, to recipients of Federal rental
				assistance, including public housing residents, residents of other federally
				assisted subsidized properties, and participants in the program under section
				8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), who reside
				in the service area, and the metropolitan area or nonmetropolitan county, where
				the assistance is being expended.
								(B)Second, to low-
				and very low-income residents of the service area, and the metropolitan area or
				nonmetropolitan county, where the assistance is being expended.
								(C)Third, to other
				residents, as designated by the Secretary by regulation, of the service area,
				and the metropolitan area or nonmetropolitan county, where the assistance is
				being expended.
								(2)Priority of
				qualified businesses for contractingThe efforts required under
				subsection (f) (relating to contracting) shall be directed in the following
				order of priority:
								(A)First, to qualified businesses that are
				majority owned and controlled by low- and very-low income persons who reside in
				the service area, and the metropolitan area or nonmetropolitan county, where
				the assistance is being expended.
								(B)Second, to qualified businesses that
				provide significant training and job opportunities to low- and very low-income
				persons who reside in the service area, and the metropolitan area or
				nonmetropolitan county, where the assistance is being expended.
								(C)Third, to qualified businesses or to
				disadvantaged businesses, as defined by the Secretary by regulation, that are
				located in distressed communities that provide economic opportunities to
				low-income residents of the metropolitan area or nonmetropolitan county where
				the assistance is being expended.
								(D)Fourth, to small
				and disadvantaged qualified businesses as defined by the Small Business
				Administration.
								(E)Fifth, to other qualified businesses, as
				determined by the Secretary by regulation, that are located in the metropolitan
				area or non-metropolitan county where the assistance is being expended.
								(h)Reporting and
				administrative requirementsAll notices of funding availability issued
				by the Department shall include a provision that notifies applicants of their
				requirement to comply with this section, the incentives associated with
				exceeding such requirements and the penalties associated with noncompliance.
				The Department shall prioritize its funding decisions to recipients that
				demonstrate that their proposal was developed in consultation with employers,
				local labor organizations, education and training providers, low- and very
				low-income persons, especially those entitled to the highest priorities under
				this section in accordance with paragraph (1) of this subsection, elected
				bodies representing low- and very low-income persons who live in developments
				where the assistance is being expended, and community-based organizations that
				work with the targeted individuals and qualified businesses. Recipients shall
				be required to include information regarding their compliance with this section
				in their 5-year plans, annual plans, or any alternative plans that provide for
				similar reporting. The Department shall make compliance with this section part
				of any performance standard for recipients and their contractors.
						(i)Public
				accountabilityIn order to permit public examination and
				appraisal of the program under this section, to enhance the public
				accountability of recipients, contractors, and subcontractors, and to
				facilitate coordination of activities with different stakeholders, each
				recipient shall in a timely manner—
							(1)furnish citizens
				and, as appropriate, other interest groups information with reasonable notice
				concerning the amount of Federal funds available that are subject to the
				requirements of this section, by service area;
							(2)hold annual
				community hearings to obtain the views of citizens on performance of the
				recipients, their contractors and subcontractors in complying with this
				section, and such hearings shall—
								(A)provide for and
				encourage citizen participation, with particular emphasis on participation by
				low- and very low-income persons who are residents of the developments, service
				areas, or neighborhoods where funds are proposed to be used; and
								(B)identify how the
				needs of limited English proficiency low- and very low-income persons will be
				met in the case of public hearings where a significant number of such persons
				can be reasonably expected to participate; and
								(3)provide citizens
				or, as appropriate, units of general local government or other interested
				parties with reasonable access to records regarding its past compliance, and
				that of its contractors and subcontractors, with the program under this
				section.
								Recipients
				shall ensure that outreach efforts under this subsection are coordinated with
				available resident participation programs in the service area. The Secretary
				shall publish and make widely available compliance reports for all recipients
				for at least the last 5 years.(j)Reports
							(1)Agency reports
				to Secretary
								(A)RequirementAll recipients shall report annually to the
				Secretary on their employment and contracting requirements and on their
				contractors and subcontractors performance. Recipients shall ensure that their
				contractors and subcontractors provide them with the necessary information to
				furnish such reports.
								(B)Information
				regarding failure to meet employment and contracting requirementFor any period in which the recipient, or
				their contractor or subcontractor, did not meet their employment or contracting
				requirement as provided for in subsection (e) or (f), respectively, the report
				shall describe actions that were taken to meet the requirement, including
				actions taken or that will be taken in future funding opportunities to address
				the deficiencies in the actions that resulted in failure to meet employment and
				contracting requirements.
								(C)Public
				availabilityEach report pursuant to this paragraph shall be made
				available, in its entirety, to the general public not later than 15 business
				days after the end of the period covered by the report.
								(2)Annual reports
				to Congress
								(A)RequirementThe Secretary shall report annually to the
				Congress a summary of information derived from the periodic reports required
				under paragraph (1) and shall provide information on the total amount of
				Federal funds that are subject to this section, by program area and
				jurisdiction, and the outcomes produced, including specific information on the
				amount of training, jobs, and contracting opportunities generated by such
				funds.
								(B)Assessment of
				noncomplianceEach report shall include an assessment of any
				noncompliance of any recipients with the requirements of this section, by
				State, and specific recommendations regarding actions to reduce and eliminate
				such noncompliance.
								(C)Review of
				effectivenessEach report shall include a review of the
				effectiveness of the program in providing jobs for low- and very low-income
				persons, meeting unmet training and job readiness needs in the community,
				enabling low- and very low-income persons to hold a steady job, providing
				contracting opportunities for businesses that qualify for priority under
				subsection (g)(2), and any recommendations the Secretary determines appropriate
				regarding the program under this section.
								(3)GAO
				reportNot later than the
				expiration of the two-year period beginning on the date of the enactment of the
				Affordable Communities Employment Act of
				2011, the Comptroller General of the United States shall submit a
				report to the Congress on the implementation of this section, that specifically
				describes the extent of compliance with this section, amount of funds awarded
				that were covered by this section, and outcomes, and that makes recommendations
				to improve the section’s effectiveness and a recommendation for when there
				should be a follow-up report.
							(k)Noncompliance
							(1)Investigation
				and enforcementIn carrying
				out this section, the Secretary shall develop and implement procedures to
				review complaints alleging noncompliance by any recipient or contractor with
				the requirements of this section, and to take such actions as provided in this
				subsection as the Secretary determines appropriate to ensure compliance and
				prevent future noncompliance.
							(2)SanctionsRecipient agencies and their contractors
				and subcontractors that do not comply with this section or the requirements
				established under the program under this section shall be sanctioned by the
				Secretary, and such sanctions shall include reduction of future funds from the
				Department, including any discretionary funds available under the HOPE VI
				program under section 24 of the United States Housing Act of 1937 (42 U.S.C.
				1437v), debarment, suspension, limited denial of participation in programs of
				the Department, or such other sanctions as determined by the Secretary to
				discourage noncompliance.
							(3)Limitations on
				contractsRecipients shall refrain from entering into contracts
				with any contractor in any case in which the recipient has notice or knowledge
				that the contractor has violated this section or the requirements of the
				program under this section.
							(4)Relief and right
				of actionIf an investigation
				by the Department results in conclusive findings of noncompliance, the
				Department may require the recipient or contractor to grant relief, such as
				compensation of costs or damages incurred or suffered, to the aggrieved party,
				as determined by the Secretary. The aggrieved party also shall have the right
				to bring a civil action against the recipient or contractor found to be in
				noncompliance by the Department to recover costs or damages incurred or
				suffered.
							(5)Effect on other
				rights and remediesThis
				subsection shall not be construed to interfere with judicial review regarding
				compliance with this section pursuant to chapter 7 of title 5, United States
				Code, or an action regarding such compliance under section 1979 of the Revised
				Statutes of the United States (42 U.S.C. 1983), or any other rights or remedies
				of an aggrieved party and shall not preempt and State or local laws that
				facilitate achieving the purposes of this section and provide additional
				protections to low- and very low-income persons or qualified businesses, or
				both.
							(l)DefinitionsFor
				the purposes of this section, the following definitions shall apply:
							(1)ContractorThe
				term contractor means any entity that contracts with a recipient
				to perform work generated by the expenditure of assistance from the Department
				of Housing and Urban Development.
							(2)DepartmentThe
				term Department means the Department of Housing and Urban
				Development.
							(3)Low- and very
				low-income personsThe terms
				low-income persons and very low-income persons have
				the same meanings given the terms low-income families and
				very low-income families, respectively, in section 3(b)(2) of the
				United States Housing Act of 1937, or such other definitions as the Secretary
				may determine appropriate to facilitate the employment of a low- and very
				low-income persons in a designated area or areas, on a temporary or permanent
				basis, based on a family’s receipt, in such area or areas of Federal, State, or
				local government housing, income, food, or other subsidies, and on such other
				criteria as the Secretary may establish through regulation. Notwithstanding any
				provision of this paragraph, any person who qualifies for a priority under
				subsection (g)(1), and who was very low income shall, for purposes of this
				section, continue to qualify, as initially verified, for a period of 5 years,
				irrespective of any increase in the person’s income or other change in that
				person’s priority status during such period.
							(4)Qualified
				businessThe term qualified business means a entity
				that meets such criteria as the Secretary may establish, which may include a
				national certification process.
							(5)RecipientThe
				term recipient means any entity that receives assistance directly
				from the Department, and includes any State, unit of local government, public
				housing agency, Indian housing authority, Indian tribe, and any other public
				body, public or private nonprofit or for-profit organization, and private
				agency or institution.
							(6)SecretaryThe
				term Secretary means, except as specifically provided otherwise,
				the Secretary of Housing and Urban Development.
							(m)Coordination
				with other Federal Agencies
							(1)Collaborative
				agreementsWithin 180 days
				after the enactment of the Affordable
				Communities Employment Act of 2011, the Secretary shall enter
				into formal collaborative agreements regarding training, employment,
				contracting, or other areas as determined by the Secretary for low- and very
				low-income persons and qualified businesses with the Secretary of Labor, the
				Secretary of Health and Human Services, the Secretary of Commerce, the
				Administrator of the Small Business Administration, the Secretary of
				Transportation, the Secretary of Education, and the heads of such other Federal
				agencies as the Secretary determines necessary to carry out this section and to
				promote and maximize access to existing resources and programs.
							(2)ReportWithin
				12 months after the enactment of the Affordable Communities Employment Act of
				2011, the Secretary shall submit a report to the Congress on
				changes needed in the programs administered by other agencies that interact
				with the program under this section to facilitate the effective implementation
				and outcomes of the program under this
				section.
							.
			(b)RegulationsNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Housing and Urban Development shall
			 issue regulations to implement the requirements of section 3 of the Housing and
			 Urban Development Act of 1968 (12 U.S.C. 1701u), as amended by subsection (a)
			 of this section.
			
